
                     UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF TEXAS
                              EL PASO DIVISION
_________________________________________
                                          )    CASE NO. 18-31995-hcm
IN RE:                                    )
                                          )    CHAPTER 11
COMPLETE DISTRIBUTION SERVICES, INC. )
                                          )
       Debtor.                            )
_________________________________________ )    December 21, 2018

            AFFIDAVIT OF MICHAEL GIUSTO IN SUPPORT OF
      WEBSTER CAPITAL FINANCE, INC.’S MOTION FOR RELIEF FROM
  THE AUTOMATIC STAY OR IN THE ALTERNATIVE ADEQUATE PROTECTION

          BEFORE ME, the undersigned authority, personally appeared MICHAEL GIUSTO, who

after being duly sworn, deposes and says as follows:

          1.    I am currently employed as Senior Vice President with Webster Capital Finance,

Inc. (“Webster Capital”), and I am authorized to make the statements contained herein.

          2.    As part of my duties in said position, I have personal knowledge of the loan

documents referenced herein, which are kept in the ordinary course of business pursuant to a

regularly conducted business practice, including the Master Loan Agreement and Loan Schedule

No. 1, as those terms are defined herein, that serve as the basis for Webster Capital’s Motion for

Relief from Stay or in the Alternative Adequate Protection in the above-referenced case, and as a

result of said review and analysis, I have personal knowledge of the matters contained herein.

          3.    I am older than 18 years of age.

          4.    I have reviewed the allegations of the for Relief from Stay or in the Alternative

Adequate Protection and the Exhibits attached thereto filed in this cause and know them to be

true. Said allegations of the Motion for Relief from Stay or in the Alternative Adequate

Protection and the Exhibits attached thereto are incorporated herein by this reference thereto.




2012117
          5.    On or about August 26, 2015, Webster Capital and Debtor entered into a Master

Loan and Security Agreement No. 70602, as amended from time to time (“Master Loan

Agreement”), pursuant to which Webster Capital financed and obtained a purchase money

security interest in certain collateral pledged as security for the Master Loan Agreement.

          6.    On or about August 26, 2015, Webster Capital and Debtor entered into Loan

Schedule No. 01 to the Master Loan Agreement, as amended from time to time (“Loan Schedule

No. 01”). Pursuant to Loan Schedule No. 01, Debtor granted to Webster Capital a security

interest in the Collateral described within Loan Schedule No. 01 (“Collateral”).

          7.    Pursuant to the terms of the Master Loan Agreement and Loan Schedule No. 01

(collectively, the “Loan Documents”), Debtor agreed to pay Webster Capital sixty (60)

consecutive monthly payments of $2,909.49.

          8.    Webster Capital’s lien in the Collateral is set forth on the Texas Certificate of

Title for the Loan Schedule No. 01 Collateral.

          9.    Debtor defaulted under the terms of the Loan Documents by failing to make the

payment due November 1, 2018.

          10.   Attached hereto as Exhibit 1 is 1 page of the Payment History, prepared by me

from records of Webster Capital kept by it in the regular course of its business, and it was the

regular course of business of Webster Capital for an employee or a representative of said

business, with knowledge of the acts, conditions, or opinions records, to make those records or to

transmit the information to be included in such records; and such records were made at or near

the time or reasonably soon after the acts, conditions or opinions records.

          11.   The records summarized in the Payment History, or copies thereof, have been or

will be made available to any respondent on Movant’s Motion for Relief from Stay upon request.



                                                  2
2012117
EXHIBIT 1
Complete Distribution Services, Inc. Payment History
